Knowlton, J.
The defendant very properly conceded, at the argument, that the plaintiff was one of the institutions to which certain exemptions from taxation were granted by the Pub. Sts. c. 11, § 5, cl. 8. The first question under this clause is whether the plaintiff’s real estate which was taxed was occupied for the purpose for which the plaintiff was incorporated; and, inasmuch as the incorporation was under the general law, the second question is, under the last part of said clause, whether any portion of the taxed property, real or personal, was “ used or approprb ated ” at the time of taxation “ for other than literary, educa-, tional, benevolent, charitable, or religious purposes.”
The purpose of the plaintiff’s incorporation was the “ education of boys.” Education is a broad and comprehensive terra. It has been defined as “ the process of developing and training the powers and capabilities of human beings.” To educate, according to one of Webster’s definitions, is “ to prepare-and fit for any calling or business, or for activity and usefulness in life.” Education may be particularly directed to either the mental, moral, or physical powers and faculties, but in its broadest and best sense it relates to them all. The plaintiff’s trustees did not exceed their authority under their certificate of incorporation when they established an institution one of whose purposes was, according to the facts found, “ to provide a place where young men, whose early education has been neglected, can be instructed, their physical welfare cared for, and a practical knowledge of work, especially in agriculture, given, by requiring of each member of the school a certain amount, usually two or three hours per day, of manual labor on said farm.” It appears further in the facts, that “the aim of the industrial arrangements is not so much to secure pecuniary benefit as to provide for physical culture, teach how to do various kinds of farm work, form habits of industry, and inculcate right views of manual labor, and especially of agriculture.”
The plaintiff’s farm consists of about four hundred acres of land, upon which, besides the buildings containing the chapel, *147school-rooms, library, museum, cottages for lodging, general dormitory for two hundred pupils, and dining-hall, there are two farm-houses, barns, and other buildings adapted to farm purposes. The farm was used for tillage, pasture, and other agricultural purposes, and “ oxen, horses, and swine were bred, reared, kept, and used on it.” “No person under the age of sixteen years, or not having health, mental ability, and moral character, can be admitted into the school.” The farm was mainly carried on by the labor of the scholars of the school, and the products of the farm were for the most part consumed in said school. The animals kept on the farm were tended by the plaintiff’s scholars. During the year following May 1, 1884, products and live stock of the farm were sold for cash, or exchanged in barter at current market rates, amounting in value to $1047.57. . These appear to have been articles not desired for consumption. Of this amount $400 was received for two cows of imported stock and their two calves. Pork and hogs were exchanged in part for beef, and there were other products incidental to the management of the farm, some of them perishable, which apparently were not needed for use in the school.
The use of the farm and of the personal property upon it resulted beneficially to the plaintiff in three different ways. First, it furnished for the scholars the field, objects, and materials necessary for their physical training and practical study of agriculture, in connection with manual labor and the general development referred to in the above-quoted statement of the purposes and aims of the school. Secondly, it provided food for the pupils and teachers who were in attendance, and contributed directly to the economical support of the scholars, which was an important object of the institution. Thirdly, so far as the products of the farm were sold, the plaintiff presumably obtained profit, and to that extent replenished its treasury. The use of the property to accomplish either of the first two results would be for the purpose for which the corporation was formed, within the meaning of the statute we are considering, and would leave the whole exempt from taxation; the use of it to accomplish the last would not.
To an institution of learning attempting to furnish practical education in agriculture, and to give boys physical development *148by manual labor, a farm is as necessary as are chemicals and chemical apparatus to a teacher of chemistry. And a farm cannot be managed without the personal property properly appertaining to it. So, too, in connection with a boarding-school situated as this was, the corporation’s use of the farm to raise provisions for its scholars is to be distinguished from the use of it to increase the funds in its treasury, and thereby enable it to do its charitable work. This distinction is well marked in Wesleyan Academy v. Wilbraham, 99 Mass. 599, and in Chapel of the Good Shepherd v. Boston, 120 Mass. 212. See also Monticello Female Seminary v. People, 106 Ill. 398.
The purpose referred to in the statute contemplates the direct and immediate result of the use of the property, and not the consequential benefit to be derived from the improvement of it. Where one of the objects of an institution of learning is charitable, and boys are required to pay only a part of the cost of their education, — as, in this • case, only $100 a year for board and tuition, — the corporation may own its property, and use it directly in the education of its pupils, as well when the property is land upon which provisions are raised for their sustenance, as when it is real estate occupied by the houses in which they dwell. But if it seeks to promote its educational and charitable objects by obtaining profit from its property and filling its treasury for future use, that purpose is not within the exempting clause. The practical difficulty in cases of this kind is to ascertain the purpose for which the real estate is occupied; when that is determined, the result is reached.
In this case, the plaintiff’s purpose in the use of its farm must be ascertained from its conduct, — its acts and the declarations accompanying them. Its general purposes in establishing the institution under the authority of its certificate of incorporation ■are very fully set forth in the facts reported. One was to teach the boys, among other things, agriculture. Another was to furnish them board and instruction at a small charge. Getting money and supplying the treasury was not one of the purposes for which the institution was founded; It was merely a means by which those purposes were to be accomplished.
Was this farm practically used to teach the boys agriculture, and give them physical training, and furnish them manual labor *149as a part of their education ? Was it used to furnish supplies directly to this boarding-school, and so lessen the cost of education there ? Or was it, on the other hand, used to produce revenue, and earn income which might afterward be expended for the school ? It seems to us that the farm and the property upon it were used in the legitimate management of the school, directly to accomplish its purposes, and not to obtain money for subsequent use in accomplishing them. The fact that products were sold is a circumstance important only so far as it characterizes the use. We think that the sales were merely incidental to a use for the purposes of the institution. If certain valuable chemicals are produced in a school by practical instruction in chemistry, and are subsequently sold instead of being wasted, that does not change the character of the use of the apparatus and of the original ingredients employed. And if a farm is set apart and cultivated to supply food for a family or community, it does not cease to be used for that purpose because, in the economical management of it, there are certain products which cannot be utilized otherwise than by sale.
The same considerations apply to the last question under the statute, whether any portion of the property was “ used or appropriated for other than literary, educational, benevolent, charitable, or religious purposes.” So long as the personal property was held by the plaintiff, it was not used otherwise than incidentally to the use of the farm, and so was not liable to taxation. The subsequent sale of it had no retroactive effect to subject it to assessment. Unless restrained by special provisions of law, any institution may sell its property which is exempt from taxation, and properly dispose of the proceeds.
The sale of farm products is ordinarily evidence that a farm is used for profit, and in most cases it would deprive a party of the exemption here claimed; but under the peculiar facts of this case we deem it unimportant, and hold that the ruling that the action could not be maintained was erroneous.

Exceptions sustained.